Citation Nr: 0201878	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-06 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service from July 
1969 to July 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Reno 
Regional Office (RO), which denied service connection for 
PTSD.

The Board notes that in October 1999, the veteran filed a 
claim of service connection for psychosis.  In November 1999, 
he indicated, through his representative, that he wished to 
withdraw his claim of service connection for psychosis and 
substitute a claim of service connection for PTSD.  In its 
subsequent decision and statement of the case, the RO 
adjudicated both issues.  In June 2001, the veteran again 
indicated that he wished to seek service connection for PTSD 
only, not paranoid schizophrenia.  As the veteran has 
withdrawn the issue of psychosis and/or paranoid 
schizophrenia, it is not before the Board at this time.  


FINDING OF FACT

The veteran is shown to have engaged in enemy combat with a 
demonstrated connection between his PTSD and his active 
service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
PTSD.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on this issue.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this issue.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefits 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

Factual Background

The veteran's service medical records do not reflect 
treatment of a psychiatric nature and are silent with respect 
to such complaints.  The June 1971 discharge medical 
examination report does not point to any psychiatric 
abnormality.

His DD Form 214 reveals that he received the National Defense 
Service Medal and Vietnam Service Medal.  Further, according 
to that form, his military specialty was "AdminMan" and he 
was stationed in Vietnam from January to July 1971.  His 
service personnel records indicate that he participated in 
combat operations against communist aggressors in Vietnam.  

It appears from the record that he first sought VA treatment 
for psychiatric symptoms in May 1988.  A May 1989 VA progress 
note reflected  complaints of depression and suicidal 
ideation secondary to unknown precipitants.  Apparently, 
those symptoms were abating; however, social interaction 
remained limited.  

An August 1991 VA progress note indicated that he felt 
mentally healthy since discontinuing antidepressant treatment 
two years earlier.  However, since about April 1992 he 
appears to have sought regular mental health treatment for 
symptoms such as depression and sleeplessness.  

On June 1994 VA general medical examination, the veteran 
reported that he had last been employed in February 1993 as a 
dealer at a casino.  The examiner indicated that a nervous 
condition was diagnosed in 1974 and noted that the veteran's 
personality was extremely flat and that he was evasive, 
nonresponsive, and slow to respond.  However, according to 
the examiner, his responses were appropriate.  The examiner 
diagnosed a nervous condition and indicated that such 
condition constituted the veteran's major disability.

Later in June 1994, on fee-basis psychiatric examination, the 
veteran reported that he was stationed at a large base near 
Da Nang which dealt with "secret messages."  He also stated 
that he was placed on guard duty patrol and drove a jeep.  He 
said that he was shot at, but not wounded, that he never 
fired his weapon in combat, and that there were explosions in 
the area, but none close to him.  Apparently, he was treated 
for obsessive-compulsive disorder for a few months in 1974 
and resumed treatment in 1988.  He told the examiner that he 
had crying spells in service and he described some current 
compulsive rituals such as having to point his fingers 
symmetrically and admitted to obsessive thoughts entailing a 
VA psychologist who wanted to stab him.  He stated that it 
was a nice thought considering his chronic suicidal ideation.  
His compulsions also involved self mutilation such as sewing 
his fingers together.  He had auditory hallucinations 
described as atypical by the examiner.  As to Vietnam, he 
stated that he considered the experience about once a week 
indicating that he "felt sorry about the whole thing" and 
that the Vietnamese were neglected after the war.  He said 
that he had dreams of Vietnam about once a year.  He denied 
flashbacks and a startle response and when sleeping outdoors, 
as he often did, he was not hypervigilant.  On examination, 
his affect was blunted and he was disheveled.  The examiner 
noted that he presented with a complex array of symptoms 
including obsessive-compulsive disorder verging on psychosis.  
The examiner diagnosed probable schizoaffective disorder, 
depression, obsessive-compulsive disorder, mixed personality 
disorder with schizotypal and avoidant traits.  A global 
assessment of function score (GAF) of 40 was assigned.  

On June 1997 VA psychiatric examination, the veteran reported 
that he stopped all medication due to the side effects.  He 
also thought that space aliens had prescribed the medication.  
He stated that he was barely existing and indicated that he 
had never held a job longer than six months.  He described 
rituals such as lining up his fingers and toes with objects 
in the room.  On objective examination, the examiner 
described the veteran as not particularly well groomed.  He 
spoke in a monotonous voice and his face twitched.  He had 
periods of paranoia and admitted to odd behavior.  He ate 
sage and other vegetation and indicated that such an 
existence would have been easier on the East Coast where one 
could eat roots and berries.  Apparently, social workers 
convinced him to get a room at a local motel.  Otherwise, he 
stated that he would have been living in the desert.  He 
broke out in tears when speaking of Vietnam and said that he 
felt responsible for the suffering of the Vietnamese people.  
He suffered from sleeplessness and indicated that the 
slightest noise would cause him to awaken because it reminded 
him of the shelling in Vietnam.  The examiner diagnosed 
schizoaffective disorder, obsessive-compulsive disorder, and 
schizoid personality.  The examiner noted that the veteran 
had no friends, no job, no social life, and no future.  
Further, the examiner opined that the veteran was able to 
manage only because he was brighter than average and was able 
to exert control over his impulses; he assigned a GAF score 
of 40-50.  

In a written statement received in November 1999, the veteran 
indicated that he was assigned to the Marines section of Da 
Nang Air Field.  During Tet in 1971, he indicated that he 
volunteered to "walk perimeter" at night.  On one side of the 
boundary were civilian dwellings, and he indicated that he 
was shot at and was missed by inches while he was frantically 
searching for cover.  He stated that he relived that incident 
often.  He described rocket and mortar fire that occurred at 
least weekly.  These attacks happened at night, and the 
timing was unpredictable.  He stated that he has not been 
able to sleep at night since.  He also indicated that he 
participated in patrols of the surrounding villages where 
those suspected of evasive action were shot.  He expressed 
guilt regarding those incidents.  

A November 1999 VA clinical report indicated that the veteran 
was assigned to guard duty and routine patrols in addition to 
his clerical duties.  The veteran was confronted with scenes 
of death and reacted with a sense of horror, fear, and 
helplessness.  The veteran cried while discussing the war.  
He indicated that the memories caused severe distress and 
prevented him from engaging in routine activities.  He 
described nightmares and distress when reminded of Vietnam.  
During such times, he experienced rapid breathing, a desire 
to withdraw, and crying spells.  He stated that he felt 
detached from others aside from one or two family members and 
stated that there was no need to plan for the future because 
it would be cut short.  He described sleeping difficulties 
and feelings of guilt.  The examiner noted that the veteran 
was unable to experience emotions normally.  Additionally, 
the examiner stated that his ability to concentrate was 
disrupted when reminded of Vietnam.  He appeared tense, and 
the examiner opined that his experiences in Vietnam 
negatively impacted his ability to function in society.  The 
examiner diagnosed PTSD and assigned a GAF score of 37.

In March 2000, the veteran completed a form in support of his 
claim for service connection for PTSD, indicating that during 
the day he worked in a small building or delivered messages.  
At night, when sniper fire was expected, he would go on guard 
duty along the camp perimeter.  Once, during guard duty, he 
reported being shot at, and the bullets landed near his right 
knee and shin.  He recounted that the bullets caused the sand 
to move in a surrealistic way.  He could not see the flash 
from the rifles so he could not return fire.  He hid behind a 
guard tower and resumed his patrol once the firing ceased.  
He described mortar incidents during the night.  They would 
start and stop sporadically.  He stated that the new soldiers 
would hide under the bed, but that others including himself 
did not as they felt that they were going to die sooner or 
later and that it was hopeless to react to something that 
occurred so often.  He sometimes awoke to find himself 
reaching for his helmet.  He stated that, after Vietnam, he 
has never been able to adapt to normal sleeping cycles.  He 
described patrols in search of the enemy which were not 
always recognizable.  Any Vietnamese person would be stopped, 
and if the person ran, he would be killed.  Because their 
identities were hard to ascertain, the Marines would judge 
detainees by how they reacted when questioned.  They were 
shot "if things got chaotic."  He indicated that in the dark, 
it was hard to distinguish the enemy.  He indicated that he 
wished he had died in Vietnam because of the constant guilt 
he had to live with.  He stated that images of men crying 
after killing occurred about "a third as often" as the image 
of the first time he received sniper fire.  

In August 2000, an official of the Department of the Navy 
indicated that a search of the veteran's unit diaries from 
January to July 1971 did not indicate that anybody was killed 
or wounded in action.  The veteran's primary responsibility 
was administrative clerk with the Wing Adjutant's office.  
The letter indicated that there was no way to confirm the 
sniper or rocket attacks described by the veteran without 
knowledge of specific dates and names of casualties.  The 
letter further indicated that whether the veteran stood 
perimeter guard could not be verified and that guard duty was 
the inherent duty of a combat unit.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  See also Ortiz v. Principi; No. 01-7006 
(Fed. Cir. Dec. 17, 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also 38 C.F.R. § 3.304(d) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and consistent with the circumstances, conditions, 
or hardships of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).  

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that the 
Secretary has a duty to provide notice to the claimant as to 
the information and evidence necessary to substantiate the 
claim.  Further, the Secretary has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  However, under § 5103A(a)(2), the 
Secretary is not required to provide assistance to the 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Finally, under 38 U.S.C. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

Analysis

Initially, the Board notes that it finds the veteran's 
statements and submissions credible.  See, e.g., Wensch v. 
Principi, 15 Vet. App. 362 (2001) (it is the duty of the 
Board to weigh the evidence and assess its credibility).  
Also, the Board finds that the veteran served in combat.  His 
credible and consistent account of events along with the 
notation in his service personnel records indicating that he 
served in combat operations against communist aggression in 
Vietnam persuade the Board that he did indeed serve in 
combat.  See Id; see also Dizoglio 9 Vet. App. at 166; West 7 
Vet. App. at 76.  Thus, his lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence is required.  Zarycki, 6 Vet. App. at 
98.

Although the evidence clearly illustrates that he exhibits a 
variety of psychiatric symptoms entirely unrelated to his 
PTSD, he has been specifically diagnosed with that 
disability.  A current diagnosis of PTSD is a necessary but 
not sufficient condition for the granting of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f); Moreau, 
supra.  As well, there is medical evidence of a causal 
connection between his current symptomatology and in-service 
stressors.  Although not explicitly stated, the VA 
psychologist who diagnosed PTSD in November 1999 relied on 
the veteran's account of Vietnam in diagnosing PTSD.  Id.  
Finally, the veteran's recollection of stressors such as 
mortar attacks, life-threatening patrol duty, and guard duty, 
because he served in combat, need not be independently 
verified.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Zarycki, 6 Vet. App. at 98.  Thus, sufficient supporting 
evidence that the reported in-service stressors actually 
occurred is available.  See 38 C.F.R. § 3.304(f); Moreau, 
supra.  Pursuant to the foregoing, the Board concludes that 
service connection for PTSD is appropriate.  38 C.F.R. 
§ 3.304(f).  

In summary, the Board concludes that the evidence in favor 
of, as opposed to that against, his claim is at least in 
relative equipoise.  The veteran has offered consistent and 
credible accounts of events in Vietnam, acknowledged that his 
primary duties were clerical, and explained the circumstances 
under which he was involved in combat-like situations.  There 
is no evidence in rebuttal.  As the veteran is entitled to 
the benefit of the doubt and must prevail when the evidence 
is in relative equipoise, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  


ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

